RESTRICTION BY ORIGINAL PRESENTATION
1.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims not directed to the elected invention are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Specifically, dependent claims 12 and 19 which recite new claim limitations are not being considered herein.

DETAILED ACTION: 
2.	This action is in response arguments and amendments on 8 February 2022 for application 16/552379 filed on 27 August 2019. Currently claims 1-20 are pending; however, as noted above, claims 12 and 18 are not being considered according to restriction by original presentation.  Claim rejections under 35 USC 112(b) and 35 USC 101 are withdrawn in light of the amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 February 2022 have been fully considered but they are not persuasive.

Specifically, Applicants Argue:
As described in paragraphs [0002] of the present specification, one or more embodiments of the present invention a method learns approximate translations of unfamiliar measurement units during deep question answering system training and usage. For example, and as described in paragraph [0029] of the present specification, assume that a Deep Question Answering (DeepQA) system is presented with the training question "What is the minimum approach speed for Aircraft X when the alert "RUDDER ASSIST DISABLED" is displayed?". …The present specification teaches various embodiments in which the present invention recognizes "knots" and "KIAS" as meaning the same thing. For example, retrieved passages that both use the value "141" as well as other relevant terms (e.g., Aircraft X, RUDDER ASSIST DISABLED), as found in paragraph [0048] of the present specification2, are deemed to be directed to answering the question "What is the minimum approach speed for Aircraft X when the alert "RUDDER ASSIST DISABLED" is displayed?". … Thus, exemplary currently amended independent Claim 1 claims "wherein one or more of the identified all found answers and passage phrases contain unfamiliar unit-of-measurement terms", particularly where "unit-of-measurement terms describe concepts associated with the answer values", … "wherein the unfamiliar unit-of-measurement terms are unknown measurement terms that are unknown to the DeepQA system, and wherein the unknown measurement terms are not found in an answer key used by the DeepQA system.  The present Office Action cites Section 2 and Section 4.2 of Liu as teaching "wherein one or more of the identified all found answers and passage phrases contain unfamiliar unit-of- measurement terms".  As described in the Abstract of Liu, Liu uses a "Predicates-Units Table (PUT) to match a subject of a query to a feature of that subject. For example, as described in Definition 1 of Section 2. Preliminaries, of Liu4, in the query "What is the radius of the Earth?", easurement terms describe concepts associated with the answer values", and "wherein the unfamiliar unit-of-measurement terms are unknown measurement terms that are unknown to the DeepQA system, and wherein the unknown measurement terms are not found in an answer key used by the DeepQA system". Rather, Liu teaches that if a predicate for an object in a returned answer does not match the predicate for that object found in a PUT, then that returned answer is simply deleted (see Step 2 of Section 3 of Liu) or else treated as a raw number. … Furthermore, a combination of the cited prior art does not teach or suggest the feature from original dependent Claim 6 of "identifying a candidate answer that includes a candidate passage containing the answer key value but not the answer key measurement unit, wherein a candidate passage measurement unit in the candidate passage is associated with the answer key value".

Examiner’s Response:
The Examiner respectfully disagrees, noting that a claim must be given its broadest reasonable interpretation consistent with the specification.  M.P.E.P. 2173.01(I), M.P.E.P. 2111.01(II). As set forth in the current office action and in the previous final office action, Beller and Liu do teach, at least according to a BRI of “concept” and of “answer key value”, “wherein one or more of the identified all found answers and passage phrases contain unfamiliar unit-of-measurement terms, wherein unit-of-measurement terms describe concepts associated with the answer values, and "wherein the unfamiliar unit-of-measurement terms are unknown measurement terms that are unknown to the DeepQA system, and wherein the unknown measurement terms are not found in an answer key used by the DeepQA system.” Specifically, Beller teaches “identifying, by the DeepQA system, all found answers and … having values that are within a predetermined range of answer values of the training set, wherein one or more of the identified all found answers and … contain … unit-of-measurement terms, wherein unit-of-measurement terms describe concepts associated with the answer values” because he teaches that the semantic variant generation component (of the DeepQA system) identifies answer variants that are within a range of values of the answer value in the training set (submitted QA pair) according to different precisions, times (days of week), sign of percent (positive or negative), punctuation, expression of the number (as word or as number), and values associated with different unit types but also, and alternatively, on the basis of different specifiable policy granularities and because he also teaches that these unit of measurement answer variants are associated with more general or abstract concepts such as linear, temporal, mass/weight, volume, and money (-viz., [0070, 0077, 0108,  0109, 0120, Figure 7] The semantic variants for the measure type include the following :…, Then , the semantic variant generation component determines number variants ( block 409 ) . The determination of number variants in block 409 may include variants in rounding , degree of precision , formatting , and word number variants ., For ranges , the semantic variant generation component would break apart the range , create variants for each side using the above types , and then combine those variants using different range keywords ., Other types not shown in FIG . 4 may include Percent and Range . The semantic variants for the percent type include the following:…  In one embodiment , the semantic variant generation component may specify a plurality of policies for providing answer alternatives . For example , for Date type answers , three policies may be provided as follows : a policy to gradually back - off to a less specific granularity ( e . g . , the “ General ” policy ) , a policy of exact day match ( the “ Day ” policy ) , and a policy of exact year match ( the “ Year ” policy ) . Each of the policies is appropriate to providing alternative answers to different kinds of questions . The first set of alternatives may be appropriate to a question such as “ When did Germany invade Poland ? ” ( where “ Sep . 1 , 1939 , " “ 9 / 1939 , " and “ 1939 ” would all be appropriate answers ).) Although Beller teaches the identification of alternative unit-of-measurement answer values, he does not teach a determination of corresponding passage phrases and does not teach that the units of measurements generated by the semantic variant generation process are unfamiliar in the sense recited. Furthermore, Liu teaches “identifying, by the  … system all found answers and passage phrases having values that are within a … range of answer values …, wherein one or more of the identified all found answers and passage phrases contain unfamiliar unit-of-measurement terms, wherein unit-of-measurement terms describe concepts associated with the answer values, wherein the unfamiliar unit-of-measurement terms are unknown measurement terms that are unknown to the …QA system, and wherein the unknown measurement terms are not found in an answer key used by the …QA system” because he teaches a QA system that identifies found (candidate) numerical answers and passage phrases (content of the search corpus associated with and corresponding to the semantic type with the corresponding values having a range of values as shown in Table 2, for example) using a semantic searching engine in which found answers and passage phrases correspond to answers (ca’s) in which some of the found answers and phrase passages/semantic types in that searched dataset do not contain any units (unknown or unfamiliar units) or non-standard/non-SI (also unfamiliar units), teaches that the unknown measurement terms are not found in the answer key of the QA system by virtue of teaching that the QA system identifies, through the application of a semantic searching engine and using a predicates-units table (Table 1 – an answer key), candidate numerical answers and associated units of measurements from content/passages of the searched corpus associated including passages which lack a unit of measurement (i.e., the numerical answer does not have a unit of measurement in an answer key, as represented by  “count” - for example as shown in Table 2-  but have values that are associated with the other answers with values and units of measurements such as MHz), leading to a candidate unit of measurement (for example, 3,060,000 count is associated with 3.6 megawatt which is being interpreted as an answer key value), and also teaches (like Beller) that the units of measurements correspond to concepts such as length and capacity (-viz., [p. 2, Section 2, p. 8, Section 4.2, Figure 1, Table 2] For example, q = (earth, radius) is a query that means “What is the radius of the Earth?”, and earth is the subject of q. radius is the predicate of q…. For example, one of the quantities is (6371 km) when query q = (earth, radius) is submitted to Sindice. This means that the radius of the earth is 6371 kilometres. Note that quantities are sometimes absent of units for some queries. For example, one of the quantities is 1,321,851,888 when a query q = (China, population) is submitted to Sindice…. Definition 4. For a quantity ca = (value, unit), t is a semantic type of ca if (t, P, U, s, UR, Eq) P PUT ^ unit P U holds. Otherwise, count is said to be a semantic type of ca., Based on the eight semantic types, we exploit Sindice, a semantic searching engine, to get quantities. For each query, the top 20 records returned by Sindice are retained. We extract quantities from each record to build a quantity set.,.)  

 
 The Applicants Further Argue:
With regard to currently amended dependent Claim 6, a combination of the cited prior art does not teach or suggest the feature supported by paragraph [0043] of the present specification of "wherein the concept described by the unit-of-measurement terms is speed, and wherein different unit-of-measurement terms use different scales to describe a same concept associated with the answer values. For example and in an embodiment of the present invention, the known unit-of-measurement term is "knots", and the "unfamiliar unit-of-measurement term" is "KIAS". 

Examiner’s Response:
The Examiner respectfully disagrees. As set forth in the current office action and in the previous final office action, Beller teaches that “wherein the concept described by the unit-of-measurement terms is speed, and wherein different unit-of-measurement terms use different scales to describe a same concept associated with the answer values” because he teaches that the unit-of measurements correspond to different scales (precision, granularity) for the concept corresponding to the unit of measurement (e.g., days vs. years for time, millions of dollars vs. thousands of dollars vs. cents, ft vs. inch, ounce vs. pound vs kg) and also teaches that speed is also a concept with associated unit of measurement by virtue of the measurement subtypes including linear and temporal dimensions (i.e., speed has both linear and temporal dimensions and therefore cannot be excluded from the scope of the subtypes) (-viz., [0070, 0120, Figure 7], The measure type includes the following subtypes : Linear , Temporal , Mass / Weight , Volume , etc ., Other types not shown in FIG . 4 may include Percent and Range . The semantic variants for the percent type include the following:…  In one embodiment , the semantic variant generation component may specify a plurality of policies for providing answer alternatives . For example , for Date type answers , three policies may be provided as follows : a policy to gradually back - off to a less specific granularity ( e . g . , the “ General ” policy ) , a policy of exact day match ( the “ Day ” policy ) , and a policy of exact year match ( the “ Year ” policy ) . Each of the policies is appropriate to providing alternative answers to different kinds of questions . The first set of alternatives may be appropriate to a question such as “ When did Germany invade Poland ? ” ( where “ Sep . 1 , 1939 , " “ 9 / 1939 , " and “ 1939 ” would all be appropriate answers ), wherein unit-of measurements correspond to different scales (precision, granularity) for the concept corresponding to the unit of measurement (e.g., days vs. years for time, millions of dollars vs. thousands of dollars vs. cents, ft vs. inch, ounce vs. pound vs kg) and wherein speed is also a concept with associated unit of measurement because the measurement subtypes include linear and temporal dimensions.)

Filing Date: April 08, 2016 The Applicants Further Argue:
Currently amended dependent Claim 12 carries this concept further to control a physical aircraft. That is, as described in paragraphs [0030], [0052], [0070], and [00117], Claim 12 claims a system in which the DeepQA system controls landing parameters of the aircraft when landing, based on a minimum approach speed that is identified by the DeepQA…
Examiner’s Response:
This argument is moot in view of the restriction by original presentation applied to claims 12 and 19, according to which these claims are not being considered in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beller et al. (US2018/0011837, Published 11 January 2018), hereinafter referred to as Beller, in view of Liu et al. (“A PUT-Based Approach to Automatically Extracting Quantities and Generating Final Answers for Numerical Attributes”, Entropy 2016, Vol. 18, No. 235, 2016, pp. 1-14), hereinafter referred to as Liu, and in further view of Gruss et al. (“By the numbers: The magic of numerical intelligence in text analytic systems”, Decision Support Systems, Vol 113, 2018, pp. 86-98), hereinafter referred to as Gruss.

In regards to claim 1, Beller teaches A method comprising: receiving, by a deep question answering (DeepQA) system, a training set containing Question-Answer (QA) pairs having known unit-of-measurement terms, wherein each QA pair contains an answer having a known numeric value; ([0019, 0021, 0024, 0118, Figure 5] A deep question answering system generates answer candidates from text passages and then passes the answer candidates to a scoring module that ranks the answer candidates with the top ranked candidate returned as the answer to the question . …Answer key sets of question / answer pairs ( QA pairs ) , typically developed manually , are used for this task . In addition to their use as training data , these QA pairs provide the basis for calculating accuracy metrics to evaluate performance of the question answering system., When creating a question and answer pair set for a question answering system , the answer should specify all true answers to a given question . For answers referring to particular entities , there is a vast range of correct answers . This is true even for questions with single distinct answers , such as answers specifying a particular numerically measured value ( “ 12 ounces ” ) or a specific date ( “ July 4th , 1776 " ) ., The illustrative embodiments provide mechanisms for automatically generating a type - dependent semantic variants of a natural language expression for string or regular expression matching , such as for question / answer pairs that are used for ground truth in training a question answering cognitive system ., FIG . 5 depicts a view of a user interface for automatic type - based generation of semantic variants of a natural language expression in accordance with an illustrative embodiment . User interface 500 illustrates the functionality in one application of generation of a question and answer pair lit . The user inputs a question , an answer , and selects an answer type from a list of previously created answer types and a subtype , where applicable., wherein, in a deep question answer framework, a (manually developed) training set of questions is received in which the question-answer pairs includes numerical answers (e.g. “12 ounces”) that are taken to be ground truth (known numeric value) and wherein it is noted that “DeepQA” does not have patentable weight since it is non-functional descriptive language.) submitting a question from each QA pair from the training set to the DeepQA system in order to find answers and … to the question from each QA pair; ([0128, Figure 7] FIG . 7 is a flowchart illustrating operation of a type - based semantic variant generation component in accordance with an illustrative embodiment . Operation begins ( block 700 ) , and the semantic variant generation component receives a set of question and answer pairs ( block 701 ) . The semantic variant generation component receives selection of a question and an answer to the selected question ( block 702 )., wherein each (given) QA pair (with ground truth answer value) is received (submitted to) the semantic variant generation component of the DeepQA system for the purpose of determining answers (answer variants) to the question (Figure 7).) identifying, by the DeepQA system, all found answers and … having values that are within a predetermined range of answer values of the training set, wherein one or more of the identified all found answers and … contain … unit-of-measurement terms, wherein unit-of-measurement terms describe concepts associated with the answer values, ([0070, 0077, 0108,  0109, 0120, Figure 7] The semantic variants for the measure type include the following :…, Then , the semantic variant generation component determines number variants ( block 409 ) . The determination of number variants in block 409 may include variants in rounding , degree of precision , formatting , and word number variants ., For ranges , the semantic variant generation component would break apart the range , create variants for each side using the above types , and then combine those variants using different range keywords ., Other types not shown in FIG . 4 may include Percent and Range . The semantic variants for the percent type include the following:…  In one embodiment , the semantic variant generation component may specify a plurality of policies for providing answer alternatives . For example , for Date type answers , three policies may be provided as follows : a policy to gradually back - off to a less specific granularity ( e . g . , the “ General ” policy ) , a policy of exact day match ( the “ Day ” policy ) , and a policy of exact year match ( the “ Year ” policy ) . Each of the policies is appropriate to providing alternative answers to different kinds of questions . The first set of alternatives may be appropriate to a question such as “ When did Germany invade Poland ? ” ( where “ Sep . 1 , 1939 , " “ 9 / 1939 , " and “ 1939 ” would all be appropriate answers ), wherein the semantic variant generation component (of the DeepQA system) identifies answer variants that are within a range of values of the answer value in the training set (submitted QA pair) according to different precisions, times (days of week), sign of percent (positive or negative), punctuation, expression of the number (as word or as number), and values associated with different unit types but also, and alternatively, on the basis of different specifiable policy granularities and wherein these unit of measurement answer variants are associated with more general or abstract concepts such as linear, temporal, mass/weight, volume, and money.) defining, by the DeepQA system, the identified all found answers and … as hypothetical unit answers for answering a particular type of question; …([0119, 0128, Figure 7] The user may then select the " CREATE ” button 504 to automatically generate a list of answer variants that appear in field 505 ., The semantic variant generation component then performs user verification or correction of the type and subtype ( block 704 ) ., wherein, in the DeepQA system, identified answer variants are presented to the user for verification such that this presentation for verification is a characterization or definition of the answer variants (found answers) as hypothetical answers for answering a type of question in which that type is determined by the semantics of the submitted question-answer pair in the training set.) utilizing an answer key to train the DeepQA system to search for passages that answer the particular type of question, wherein the trained DeepQA system outputs an answer key value and an answer key measurement unit that is associated with the answer key value;  ([0018, 0019, 0020, 0058, claim 1, Figure 3] The illustrative embodiments provide mechanisms for automatically generating semantic variants of natural language names and expressions denoting quantities , for use in creating answer keys for automatic question answering systems . Variants are based on a canonical answer with its expression type input by a user . For example , for the canonical input “ 2 ” and the specified expression type MEA SURE - LINEAR [ Feet ] , the mechanisms provide variants , such as “ 24 inches ” and “ two feet . ”, A deep question answering system generates answer candidates from text passages and then passes the answer candidates to a scoring module that ranks the answer candidates with the top ranked candidate returned as the answer to the question . These answers are textual strings extracted from the text passages . In order to evaluate and train such systems , the returned answer must be classified as true or false ., Since a correct answer to even a factual question may have a number of semantically equivalent variants , to properly score the answer as correct or incorrect , these semantic variants must be included in the answer key .,   That is , the application of the queries results in the extraction of portions of the corpus of data / information matching the criteria of the particular query . These portions of the corpus are then analyzed and used in the hypothesis generation stage 340 , to generate hypotheses for answering the input question 310 . These hypotheses are also referred to herein as " candidate answers ” for the input question.,  Claim 1: training , by the natural language processing engine , a question answering machine learning model for the question answering system using the supplemented answer key;, wherein a DeepQA system is trained using an answer key (claim 1 of Beller) with numerical answers and units of measurements in which the DeepQA system searches a corpus to extract answers recognize pertinent to the question type (e.g., quantitative, LAT) in which the output answer generated by the DeepQA system includes numerical answer values and associated units of measurements (e.g., “two feet”) according to the answer key.) identifying a candidate answer that includes a candidate passage containing the answer key value …, wherein a candidate passage measurement unit in the candidate passage is associated with the answer key value; ([0019, 0020, 0058, claim 1, Figure 3] A deep question answering system generates answer candidates from text passages and then passes the answer candidates to a scoring module that ranks the answer candidates with the top ranked candidate returned as the answer to the question . These answers are textual strings extracted from the text passages . Since a correct answer to even a factual question may have a number of semantically equivalent variants , to properly score the answer as correct or incorrect , these semantic variants must be included in the answer key ., That is , the application of the queries results in the extraction of portions of the corpus of data / information matching the criteria of the particular query . These portions of the corpus are then analyzed and used in the hypothesis generation stage 340 , to generate hypotheses for answering the input question 310 . These hypotheses are also referred to herein as " candidate answers ” for the input question.,  Claim 1: training , by the natural language processing engine , a question answering machine learning model for the question answering system using the supplemented answer key;, wherein the DeepQA system searches the corpus for passages for candidate answers that contain the answer key value and an associated unit of measurement in which that search also entails a search over semantic equivalents also contained within the answer key.) … P201809612US01Page 36 of 42retraining the trained DeepQA system to retrieve answers, for the particular type of question, that include one or more of the answer key measurement unit and the candidate passage measurement unit; ([0019, 0020, 0120, 0131, claim 1, Figure 3] In order to evaluate and train such systems , the returned answer must be classified as true or false ., Since a correct answer to even a factual question may have a number of semantically equivalent variants , to properly score the answer as correct or incorrect , these semantic variants must be included in the answer key .,  The semantic variant generation component may specify a plurality of policies for providing answer alternatives ., If the semantic variant generation component determines that a user selects a save action in block 708 , then the semantic variant generation component saves the list of answer variants to be used in a question and answer pair for training a question answering machine learning model for a question answering system ( block 709 ) ., Claim 1: training , by the natural language processing engine , a question answering machine learning model for the question answering system using the supplemented answer key;, wherein a DeepQA system is trained using a modified answer key (claim 1 of Beller) with additional numerical answers and additional units of measurements according to the semantic variation generation process such that a retraining step is interpreted as occurring anytime the user updates the set of acceptable semantic variants over quantitative attributes of an answer found in a passage (for instance by altering the policy for specifying different granularities in the variants) or relative to the absence of any such variant, and wherein the candidate passage measurement unit is any measurement unit semantic variant formed in this way.) receiving, by the retrained DeepQA system, the particular type of question; retrieving, by the retrained DeepQA system, a passage that includes the answer key value and one or more of the answer key measurement unit and the candidate passage measurement unit; answering, by the retrained DeepQA system, the particular type of question with the passage that includes the answer key value and one or more of the answer key measurement unit and the candidate passage measurement unit ([0018, 0019, 0020, 0058, 0131, claim 1, Figure 3] The illustrative embodiments provide mechanisms for automatically generating semantic variants of natural language names and expressions denoting quantities , for use in creating answer keys for automatic question answering systems . Variants are based on a canonical answer with its expression type input by a user . For example , for the canonical input “ 2 ” and the specified expression type MEA SURE - LINEAR [ Feet ] , the mechanisms provide variants , such as “ 24 inches ” and “ two feet . ”, A deep question answering system generates answer candidates from text passages and then passes the answer candidates to a scoring module that ranks the answer candidates with the top ranked candidate returned as the answer to the question . These answers are textual strings extracted from the text passages . In order to evaluate and train such systems , the returned answer must be classified as true or false ., Since a correct answer to even a factual question may have a number of semantically equivalent variants , to properly score the answer as correct or incorrect , these semantic variants must be included in the answer key .,   That is , the application of the queries results in the extraction of portions of the corpus of data / information matching the criteria of the particular query . These portions of the corpus are then analyzed and used in the hypothesis generation stage 340 , to generate hypotheses for answering the input question 310 . These hypotheses are also referred to herein as " candidate answers ” for the input question.,  Claim 1: training , by the natural language processing engine , a question answering machine learning model for the question answering system using the supplemented answer key;, If the semantic variant generation component determines that a user selects a save action in block 708 , then the semantic variant generation component saves the list of answer variants to be used in a question and answer pair for training a question answering machine learning model for a question answering system ( block 709 ) ., wherein a DeepQA system is trained (or retrained as noted above) using an expanded answer key (claim 1 of Beller) with numerical answers and units of measurements in which the DeepQA system searches a corpus to extract/retrieve answers to recognize pertinent to the question type (e.g., quantitative, LAT) in which the output answer generated by the DeepQA system includes numerical answer values and associated units of measurements (e.g., “two feet”) according to the expanded answer key which includes the candidate passage measurement unit as a semantic variant in the expanded answer key.)
However, Beller does not explicitly teach passage phrases … passage phrases … passage phrases … unfamiliar … wherein the unfamiliar unit-of-measurement terms are unknown measurement terms that are unknown to the DeepQA system, and wherein the unknown measurement terms are not found in an answer key used by the DeepQA system; … passage phrases … for each hypothetical unit answer, inferring, by the DeepQA system, a hypothetical numeric translation value based on the known numeric value from the answer in the training set;  comparing, by the DeepQA system, the hypothetical numeric translation value for each hypothetical unit answer to numeric values from hypothetical numeric translation values that are applied to other answers and passage phrases from the identified all found answers and passage phrases;  evaluating, by the DeepQA system, how consistent the hypothetical numeric translation value is for each hypothetical unit answer from the identified all found answers and passage phrases; utilizing, by the DeepQA system, how consistent the hypothetical numeric translation value is for each hypothetical unit answer to compute an overall translation value for the identified all found answers and passage phrases; … but not the answer key measurement unit…; … matching the answer key measurement unit to the candidate passage measurement unit based on the answer key measurement unit and the candidate passage measurement unit both being associated with the answer key value.  In other words, although Beller identifies a hypothetical set of answers for a question based on semantic variant expansion and granularity policies, the user determines which hypothetical answer is to be considered for use in training the deep QA system and does not teach a hypothetical unit translation value. Although Beller teaches the identification of alternative answer values, he does not teach a determination of corresponding passage phrases and does not teach that the units of measurements generated by the semantic variant generation process are “unfamiliar”.
However, Liu, in the analogous environment of  quantity extraction for question-answering systems, teaches submitting a question to the  … system in order to find answers and passage phrases to the question …; ([p. 2, section 2, p. 3, Section 3, Figure 1] Definition 2. For a query q, quantity set CASq is defined as CASq = {cai = (valuei , uniti )|1 <= I <= |CASq|}. CASq is returned when q is submitted to Sindice [4], a semantic searing engine. For any cai P CASq, cai is said to be a quantity, value_i is said to be a value of cai , and unit_i is said to be a unit of cai…. Definition 4. For a quantity ca = (value, unit), t is a semantic type of ca if (t, P, U, s, UR, Eq) P PUT ^ unit P U holds. Otherwise, count is said to be a semantic type of ca., Step 1: According to the predicate pred of a query q(subj, pred) and PUT, compute the semantic type t_q of CASq…, wherein a question is submitted to a QA system to obtain a quantity set which includes an answer value and a semantic type (passage phrase) associated with a unit (e.g., “distance” is a semantic type corresponding to the semantics/phraseology of the documents searched by the semantic search engine).) identifying, by the  … system all found answers and passage phrases having values that are within a … range of answer values …, wherein one or more of the identified all found answers and passage phrases contain unfamiliar unit-of-measurement terms, wherein unit-of-measurement terms describe concepts associated with the answer values, wherein the unfamiliar unit-of-measurement terms are unknown measurement terms that are unknown to the …QA system, and wherein the unknown measurement terms are not found in an answer key used by the …QA system; ([p. 2, Section 2, p. 8, Section 4.2, Figure 1, Table 2] For example, q = (earth, radius) is a query that means “What is the radius of the Earth?”, and earth is the subject of q. radius is the predicate of q…. For example, one of the quantities is (6371 km) when query q = (earth, radius) is submitted to Sindice. This means that the radius of the earth is 6371 kilometres. Note that quantities are sometimes absent of units for some queries. For example, one of the quantities is 1,321,851,888 when a query q = (China, population) is submitted to Sindice…. Definition 4. For a quantity ca = (value, unit), t is a semantic type of ca if (t, P, U, s, UR, Eq) P PUT ^ unit P U holds. Otherwise, count is said to be a semantic type of ca., Based on the eight semantic types, we exploit Sindice, a semantic searching engine, to get quantities. For each query, the top 20 records returned by Sindice are retained. We extract quantities from each record to build a quantity set., wherein a QA system identifies found (candidate) numerical answers and passage phrases (content of the search corpus associated with and corresponding to the semantic type with the corresponding values having a range of values as shown in Table 2, for example) using a semantic searching engine in which found answers and passage phrases correspond to answers (ca’s), wherein some of the found answers and phrase passages/semantic types in that searched dataset do not contain any units (unknown or unfamiliar units) or non-standard/non-SI (also unfamiliar units), wherein the unknown/unfamiliar measurement terms are not found in the answer key of the QA system by virtue of the identification by the QA system, through the application of a semantic searching engine and using a predicates-units table (Table 1 – an answer key), candidate numerical answers and associated units of measurements from content/passages of the searched corpus associated including passages which lack a unit of measurement (i.e., the numerical answer do not have a unit of measurement in an answer key, as represented by  “count” -for example as shown in Table 2- but have values that are associated with the other answers with values and units of measurements), leading to a candidate unit of measurement (for example, 3,060,000 count is associated with 3.6 megawatt which is being interpreted as an answer key value),  and wherein the units of measurements (like Beller) also correspond to concepts such as length and capacity.)  defining, by the … system, the identified all found answers and passage phrases as hypothetical unit answers for answering a particular type of question; ([p. 2, Section 2, p. 3, Section 3, p. 5, Section 3, Figure 1] Definition 2. For a query q, quantity set CASq is defined as CASq = {cai = (valuei , uniti )|1 <= I <= |CASq|}. CASq is returned when q is submitted to Sindice [4], a semantic searing engine. For any cai P CASq, cai is said to be a quantity, valuei is said to be a value of cai , and uniti is said to be a unit of cai .,, Step 1: According to the predicate pred of query q(subj,pred) and PUT, compute the semantic type t_q of CAS_q., wherein the output of the semantic searching engine for a given question forms a set of found answers and respective passage phrases/semantic type which is an initial set of candidate/hypothetical answers to a question and wherein this depends on the question type in the sense that the question is seeking a quantitative answer but also more generally according to the question subject-predicate structure or according to any of the subject, predicate specifications.)  for each hypothetical unit answer, inferring, by the … system, a hypothetical numeric translation value …; ([p. 4, Section 3, pp. 5-6,  Section 3,  Figure 1]For queries q1 and q3, we divide the quantity set and count the quantities for every division because the predicate capacity for queries q1 and q3 is not found in PUT…. (2) Algorithm 2 is employed to refine the quantity set. Noisy answers are deleted from the quantity set. If the semantic type returned by Algorithm 1 is count, delete the quantities for which the semantic types are not count. Otherwise, delete the quantities for which the semantic type is not count or the semantic type returned by Algorithm 1. For queries q1, q2, and q3, the refined quantity set is displayed in Table 2., (3) Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. If the semantic types of all quantities are count, Algorithm 3 is employed to infer the units of quantities which are absent of units. First, we obtain tuple UR, which meets (qt , P, U, s, UR, Eq) P PUT. , wherein a hypothetical translation of units is found for each candidate answer in the set CASq based on the set of units found within that set (e.g., “count” or a particular specified unit – especially for algorithm 4 cases as exemplified by CASq3) as well as based on known numeric value-unit of measurement associations within that set (for algorithm 3 cases such as exemplified by CASq2).) comparing, by the … system, the hypothetical numeric translation value for each hypothetical unit answer to numeric values from hypothetical numeric translation values that are applied to other answers and passage phrases from the identified all found answers and passage phrases; ([pp. 5-6,  Section 3,  Figure 1. Equation 1, Equation 2, Algorithm 3, Algorithm 4] (3) Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. If the semantic types of all quantities are count, Algorithm 3 is employed to infer the units of quantities which are absent of units. First, we obtain tuple UR, which meets (qt , P, U, s, UR, Eq) P PUT. Second, we use the k-means algorithm to obtain train cluster set Cs. …Third, we obtain all subsets of UR, each of which has |Cs| elements. According to Equation (1), compute the fit degree between every subset of UR and Cs. The subset of UR that has a maximum fit degree is used to assign the units of quantities…. If there exists some quantities whose semantic types are count, Algorithm 4 is employed to infer the units of quantities which are absent of units. First, we obtain tuples UR, s and rs, which meet (qt , P, U, s, UR) P PUT and (s, rs) P UR. Second, we unify the unit of every quantity with a unit to s. Calculate the average value of the quantities with the unit s. Third, according to Equation (2), we can compute the fit degree between every quantity which is absent of a unit and the average value of quantities with unit s and then decide the unit of the quantities without units., wherein the unit of measurement identification (hypothetical numeric translation value) associated with a particular hypothetical CASq answer is compared to other numeric translation values applied to other answers (1) through the application of the scoring algorithm of the individual clusters in algorithm 3 (each of which has a different hypothetical translation and is associated with a different CASq answer with semantic type q or “count” such as may reside in a cluster different than the particular hypothetical CASq answer) but also (2) through the application of the fit degree computation (equation 2) for the case in which the units of an answer in CASq with semantic type “count” is inferred/hypothesized as corresponding to a known unit of measurement from the set of units spanned by the other answers with semantic type q for which the units are known, by comparing the quantity/value (with unknown unit of measurement) with the values in the answers with the known units of measurement.) evaluating, by the … system, how consistent the hypothetical numeric translation value is for each hypothetical unit answer from the identified all found answers and passage phrases; ([pp. 5-6,  Section 3,  Figure 1. Equation 1, Equation 2, Algorithm 3, Algorithm 4] (3) Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. … The subset of UR that has a maximum fit degree is used to assign the units of quantities…. If there exists some quantities whose semantic types are count, Algorithm 4 is employed to infer the units of quantities which are absent of units. … Third, according to Equation (2), we can compute the fit degree between every quantity which is absent of a unit and the average value of quantities with unit s and then decide the unit of the quantities without units., wherein the results of the score and degree of fit computations (equations 1 and 2) determine how consistent the hypothetical translation value (unit of measurement identification and associated value) is with the units of the aggregate set candidate/hypothetical answers for either (1) the case the translation of “count” to a unit if all candidate responses lack a unit of measurement as implemented in algorithm 3 or (2) the case in which “count” is translated to an inferred unit according for a candidate answer of type “count” in which at least some of the other candidate answers have specified units.) utilizing, by the … system, how consistent the hypothetical numeric translation value is for each hypothetical unit answer to compute an overall translation value for the identified all found answers and passage phrases;  ([pp. 5-7,  Section 3,  Figure 1. Equation 1, Equation 2, Algorithm 3, Algorithm 4] (3) Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. … The subset of UR that has a maximum fit degree is used to assign the units of quantities…. If there exists some quantities whose semantic types are count, Algorithm 4 is employed to infer the units of quantities which are absent of units. … Finally, unify the unit of every quantity with a unit to s again…. For quantity set CASq2, the clusters are cluster1 = {4420}, cluster2 = {166.25, 114, 106, 114}, and cluster3 = {5.0165, 4.19608, 3.9116, 4.93014}. The subset of UR, which has a maximum fit degree with the cluster set, is {(millimetre, 1000), (inch, 39.37), (metre, 1)}. Hence, the units of the quantities of every cluster are “millimetre”, “inch” and “metre”, respectively. Unify the units of quantities to “metre”…. For quantity set CASq3, the average value of the quantities with units is (3,600,000 ˆ 4 + 2,300,000)/5 = 3,340,000 watt. The fit degree between the quantities without units and the average value is displayed in Table 5. The UR with a maximum degree with the quantity (306,000, count) is (watt, 1). Hence, the unit of quantity 3,060,000 is inferred as “watt”. Similarly, the unit of quantity 5.5 is inferred as “megawatt”. The units of the quantities of CASq3 are unified to “watt”., wherein a final/overall translation value for the set of candidate answer is determined by selecting the unit conversion/assignment corresponding to the largest score (for the case in which no units are specified in the set but score and degree of fit metrics (for the case where some of the answer values have specified units) such that this final/overall translation is based on the analysis of consistency of the answer values (algorithms 3 and 4) but also wherein the final conversion to a standard set of units is also an overall translation value.) utilizing an answer key to … search for passages that answer the particular type of question, … identifying a candidate answer that includes a candidate passage containing the answer key value but not the answer key measurement unit, wherein a candidate passage measurement unit in the candidate passage is associated with the answer key value; ([p. 2, Section 2, p. 8, Section 4.2, Figure 1, Table 1, Table 2] For example, q = (earth, radius) is a query that means “What is the radius of the Earth?”, and earth is the subject of q. radius is the predicate of q…. For example, one of the quantities is (6371 km) when query q = (earth, radius) is submitted to Sindice. This means that the radius of the earth is 6371 kilometres. Note that quantities are sometimes absent of units for some queries. For example, one of the quantities is 1,321,851,888 when a query q = (China, population) is submitted to Sindice…. Definition 4. For a quantity ca = (value, unit), t is a semantic type of ca if (t, P, U, s, UR, Eq) P PUT ^ unit P U holds. Otherwise, count is said to be a semantic type of ca., Based on the eight semantic types, we exploit Sindice, a semantic searching engine, to get quantities. For each query, the top 20 records returned by Sindice are retained. We extract quantities from each record to build a quantity set., wherein a QA system identifies, through the application of a semantic searching engine and using a predicates-units table (Table 1 – an answer key), candidate numerical answers and associated units of measurements from content/passages of the searched corpus associated including passages which lack a unit of measurement, as represented by  “count” (for example as shown in Table 2) but have values that are associated with the other answers with values and units of measurements, leading to a candidate unit of measurement (for example, 3,060,000 count is associated with 3.6 (megawatt) which is interpreted as an answer key value).)  matching the answer key measurement unit to the candidate passage measurement unit based on the answer key measurement unit and the candidate passage measurement unit both being associated with the answer key value; ([pp. 5-7,  Section 3,  Figure 1. Equation 1, Equation 2, Algorithm 3, Algorithm 4] (3) Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. … The subset of UR that has a maximum fit degree is used to assign the units of quantities…. If there exists some quantities whose semantic types are count, Algorithm 4 is employed to infer the units of quantities which are absent of units. … Finally, unify the unit of every quantity with a unit to s again…. For quantity set CASq2, the clusters are cluster1 = {4420}, cluster2 = {166.25, 114, 106, 114}, and cluster3 = {5.0165, 4.19608, 3.9116, 4.93014}. The subset of UR, which has a maximum fit degree with the cluster set, is {(millimetre, 1000), (inch, 39.37), (metre, 1)}. Hence, the units of the quantities of every cluster are “millimetre”, “inch” and “metre”, respectively. Unify the units of quantities to “metre”…. For quantity set CASq3, the average value of the quantities with units is (3,600,000 ˆ 4 + 2,300,000)/5 = 3,340,000 watt. The fit degree between the quantities without units and the average value is displayed in Table 5. The UR with a maximum degree with the quantity (306,000, count) is (watt, 1). Hence, the unit of quantity 3,060,000 is inferred as “watt”. Similarly, the unit of quantity 5.5 is inferred as “megawatt”. The units of the quantities of CASq3 are unified to “watt”., wherein candidate (inferred) passage measurement units are matched to that for other answers (answer key measurement units such as “watt”) based on a correspondence between the answer value for the answer without a unit of measurement (“count”) and other answers with known units of measurements (found in the PUT table) and corresponding answer values associated with those known units of measurements (answer key value) – i.e., a candidate measurement unit is associated with an answer key measurement unit by virtue of the association of both the value found without a unit of measure with the value associated with other (answer key) values having a unit of measure (for example 3,060,000 watt is associated with 3.6 megawatt).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller to incorporate the teachings of Liu to submit a question to a QA system to find passage phrases as well as answers to the question for each QA pair, to identify passage phrases and answers with values within a range of answer values in which the answers and passage phrases have unfamiliar unit-of-measurement terms that are unknown to the QA system and not found in the answer key of the QA system, to define hypothetical unit answers for answering a question from the identified passage phrases as well as answers, to infer a hypothetical numeric translation value, to compare the hypothetical translation value for each hypothetical unit answer to numeric values from hypothetical numeric translation values that are applied to other identified answers and passage phrases, to evaluate the consistency of the hypothetical numeric translation value for each hypothetical unit answer, to utilize this consistency evaluation to determine an overall translation value for the answers and passage phrases, to identify a candidate answer that includes a candidate passage containing the answer key value but not the answer key measurement unit in which a candidate passage measurement unit in the candidate passage is associated with the answer key value, and to match the answer key measurement unit to the candidate passage measurement unit based on the answer key measurement unit and the candidate passage measurement unit both being associated with the answer key value. The modification would have been obvious because one of ordinary skill would have been motivated to achieve good performance in automatically finding an answer to a question that seeks a quantitative answer pertinent to the question by automatically extracting useful quantitative answers from documents for potentially forming an answer to a question by identifying, using machine learning techniques, by a comparison with other answer values having answer unit of measurements, the unit of measurements associated with the extracted quantities when the corresponding unit of measurement for particular searched documents is non-standard, absent, or not otherwise directly deducible from the document by itself (Liu, [Abstract, p. 1, Section 1, p. 12, Section  6, Figure 2]).
However, Beller and Liu do not teach … based on the known numeric value from the answer in the training set,…Although Liu teaches the inference of a numeric translation value based on an analysis of corresponding values in a set of candidate answers to a question, he does not explicitly disclose that this inference is based on a known numeric value from the answer in the training set.
However, Gruss, in the analogous art of extracting and identifying numerical quantities from text documents, teaches for each hypothetical unit answer, inferring, by the … system, a hypothetical numeric translation value based on the known numeric value from the answer in the training set;  ([p. 88, Section 4,  pp. 90-91, Section 5, p. 96, Section 8, Listing 1, Listing 2, Figure 2, Listing 3, Figure 3] Steps 1–4 involve building the number classifier using a textual training set and verifying the classifier's accuracy. The goal of step 5 is to create a lookup table so that extracted and categorized numbers can be classified according to their magnitude., The classifier training data set is described in [4], and includes 1500 discussion threads each from Honda-Tech.com, ToyotaNation.com, and ChevroletForum.com, for a total of 4500 threads…. 35,000 of these “number snippets” were randomly selected for human tagging…. A series of Naïve Bayes (NB) document classifiers were built … to probabilistically determine an instance's class membership based on features of training instances [44]…. Therefore, character sequences and number magnitude were critical features in our classification… Number expressions were tokenized on white space and were preserved as strings including all characters, e.g., “15mph”, during classification, to leverage helpful character sequences. Obtaining the number magnitude for binning by stripping out non-numeric characters was delayed until the numbers were extracted and classified from the full set.
Figure 2:…There are unpredictable units, abbreviations, spellings, spacing, capitalization, and punctuations. For example, 20 ft-lb of torque can be written 20 ft.-lbs., 20 foot/pounds, 20 ft/lbs, 20 torque, 20 tq, 20 tq, tq. 20, or simply 20. Especially challenging is the disagreement about whether units are part of the number itself (50 W, 50 watts, 50 watts, 50 wts, etc.; or 100 lbs, 100 lbs., 100-pounds, 100 pounds, etc.). … Despite the difficulties, our classifier was able to identify speeds with an F1 of 0.743 and odometer readings with an F1 of 0.650. Thus, in converting the numerical attributes to features, care had to be taken to derive the correct interpretation of each numerical string. … For example, odometer readings, which appear in Listing 3 were written in a variety of different manners: miles vs. kilometers, ranges with hyphens, ‘k’ for thousand, x for 0’s, commas in the wrong place, sometimes ‘60′ intending 60,000, etc. Listing 3 also shows some of the ways of expressing speed…. Since each number type could have an infinite number of values, it was necessary to group/bin the numbers to derive some kind of interpretable magnitude. We made an initial pass through the training data to find all instances of each number, and we calculated and stored the overall median for each category., We demonstrate that a corpus-based method in which numbers are extracted and classified using supervised machine learning can be accurate, effective, and straightforward. This is a robust and proven procedure for creating structure from unstructured data, which makes classification easier in any domain., wherein a training set with semantic context-numerical values is constructed by tagging number snippets (numerical answers) from a document corpus by assigning them to number classes or categories (known answer value in a training set) such that this data is used to construct a classifier which classifies (non-tagged) numerical snippets (and associated contextual words/passage phrases) found in a test/evaluation set having potentially unclear/unfamiliar units of measurements in order to infer (Bayesian models) a hypothesized translation value (classification result) associated with the found numerical snippet in which the inferred translation value associates that numerical snippet with a likely unit of measure of a likely numerical category (e.g., high, low) but also includes conversion to standard units if necessary.)
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller and Liu to incorporate the teachings of Gruss to infer a hypothetical numeric translation value based on the known numeric value from the answer in the training set. The modification would have been obvious because one of ordinary skill would have been motivated to improve the utility of unstructured numerical data found in text documents by inferring numerical information such as units of measure from the quantitative information and contextual semantics extracted from those text documents in which supervised learning is used to determine those inferences based on known (ground truth) numeric values in a training set. (Gruss, [Abstract, p. 86, Section 1, p. 96, Section  8, Table 5]).

In regards to claim 2, the rejection of claim 1 is incorporated and Beller further teaches further comprising: utilizing, by the DeepQA system, the … value to update an answer key with newly discovered appropriate answers and ….  ([0019, 0021, Claim 1] A deep question answering system generates answer candidates from text passages and then passes the answer candidates to a scoring module that ranks the answer candidates with the top ranked candidate returned as the answer to the question., Since a correct answer to even a factual question may have a number of semantically equivalent variants , to properly score the answer as correct or incorrect , these semantic variants must be included in the answer key., Claim 1: generating , by the natural language processing engine , a question and answer pair using the question and each semantically equivalent variant within the set of semantically equivalent variants of the input term to form a supplemented answer key., wherein newly discovered values for an answer related to a known answer found in an answer key are discovered through the semantic variant generation process and then added to the answer key to update that key.)
However, Beller does not explicitly teach overall translation … passage phrases. In other words, Beller teaches that the new answer values (including various alternative units) are determined through a rule-based process that are derived through a translation process, such as a translation associated with unfamiliar units of measurement values found in passages. Although Beller teaches the identification of alternative answer values, he does not teach a determination of corresponding passage phrases.
However, Liu, in the analogous environment of  quantity extraction for question-answering systems, teaches further comprising: utilizing, by the … system, the overall translation value to update an answer … with newly discovered appropriate answers and passage phrases;  ([pp. 5-7,  Section 3,  Figure 1. Equation 1, Equation 2, Algorithm 3, Algorithm 4] (3) Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. … The subset of UR that has a maximum fit degree is used to assign the units of quantities…. If there exists some quantities whose semantic types are count, Algorithm 4 is employed to infer the units of quantities which are absent of units. … Finally, unify the unit of every quantity with a unit to s again…. For quantity set CASq2, the clusters are cluster1 = {4420}, cluster2 = {166.25, 114, 106, 114}, and cluster3 = {5.0165, 4.19608, 3.9116, 4.93014}. The subset of UR, which has a maximum fit degree with the cluster set, is {(millimetre, 1000), (inch, 39.37), (metre, 1)}. Hence, the units of the quantities of every cluster are “millimetre”, “inch” and “metre”, respectively. Unify the units of quantities to “metre”…. For quantity set CASq3, the average value of the quantities with units is (3,600,000 ˆ 4 + 2,300,000)/5 = 3,340,000 watt. The fit degree between the quantities without units and the average value is displayed in Table 5. The UR with a maximum degree with the quantity (306,000, count) is (watt, 1). Hence, the unit of quantity 3,060,000 is inferred as “watt”. Similarly, the unit of quantity 5.5 is inferred as “megawatt”. The units of the quantities of CASq3 are unified to “watt”., wherein a final/overall translation value for the set of candidate answer is determined by selecting the unit conversion/assignment corresponding to the largest score (for the case in which no units are specified in the set but score and degree of fit metrics (for the case where some of the answer values have specified units) such that this final/overall translation is based on the analysis of consistency of the answer values (algorithms 3 and 4) but also wherein the final conversion to a standard set of units is also an overall translation value, wherein this is an update of an answer with the answers and passage phrases/semantic types found as output from algorithms 3 and 4 (in other words, the set such answers and their associated semantic types is collectively an “answer”),  and wherein, as indicated previously, this determination is based upon answer values and semantic type (passage phrases) found in searched documents.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller to incorporate the teachings of Liu to update an answer key with newly discovered appropriate answers and passage phrases using the overall translation value. The modification would have been obvious because one of ordinary skill would have been motivated to achieve good performance in automatically extracting useful quantitative answers from documents for potentially identifying and forming a set of answer to a question by analyzing, using machine learning techniques, the numeric values and semantics found in the documents to determine the overall unit of measurement associated with the extracted quantities when the corresponding unit of measure for particular searched documents is non-standard, absent, or not otherwise directly deducible from the document by itself (Liu, [Abstract, p. 1, Section 1, p. 12, Section  6, Figure 2]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller and Liu to incorporate the teachings of Gruss for the same reasons as pointed out for claim 1.

In regards to claim 3, the rejection of claim 2 is incorporated and Beller further teaches wherein an answer key value in the answer key and an answer value in one or more of the identified all found answers and … that contain the … unit-of-measurement terms are exact matches.  ([0120, Figure 6B] FIGS . 6A - 6C illustrate answer alternatives based on a plurality of policies in accordance with an illustrative embodiment . In one embodiment , the semantic variant generation component may specify a plurality of policies for providing answer alternatives . … , wherein newly discovered values for an answer related to a known answer found in an answer key, discovered through the semantic variant generation process which include alternative units, are exact matches to an answer in the answer key such as for a policy which generates exact matches (e.g., Figure 6B) but also, more general, when an exact match is generated based on other patterns of variation such as when the same effective precision is generated.)
However, Beller does not explicitly teach passage phrases … unfamiliar. Although Beller teaches the identification of alternative answer values, he does not teach a determination of corresponding passage phrases and does not teach that the units of measurements generated by the semantic variant generation process are “unfamiliar”. 
However, Liu, in the analogous environment of  quantity extraction for question-answering systems, teaches wherein an answer… value in the answer … and an answer value in one or more of the identified all found answers and passage phrases that contain the unfamiliar unit-of-measurement terms are exact matches;  ([pp. 5-7,  Section 3,  Figure 1, Table 2, Table 5] (3) Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. … The subset of UR that has a maximum fit degree is used to assign the units of quantities…. If there exists some quantities whose semantic types are count, Algorithm 4 is employed to infer the units of quantities which are absent of units. … Finally, unify the unit of every quantity with a unit to s again…. For quantity set CASq2, the clusters are cluster1 = {4420}, cluster2 = {166.25, 114, 106, 114}, and cluster3 = {5.0165, 4.19608, 3.9116, 4.93014}. The subset of UR, which has a maximum fit degree with the cluster set, is {(millimetre, 1000), (inch, 39.37), (metre, 1)}. Hence, the units of the quantities of every cluster are “millimetre”, “inch” and “metre”, respectively. Unify the units of quantities to “metre”…. For quantity set CASq3, the average value of the quantities with units is (3,600,000 ˆ 4 + 2,300,000)/5 = 3,340,000 watt. The fit degree between the quantities without units and the average value is displayed in Table 5. The UR with a maximum degree with the quantity (306,000, count) is (watt, 1). Hence, the unit of quantity 3,060,000 is inferred as “watt”. Similarly, the unit of quantity 5.5 is inferred as “megawatt”. The units of the quantities of CASq3 are unified to “watt”., wherein the output from the application of algorithms 3 and 4 include an answer value from unfamiliar units (e.g., 3,060,000 count – table 3) for which the values are inferred and translated to a familiar unit which is an exact match to common known answers (e.g., 3,060,000 count is translated to 3,600,000 watt as shown in table 4) and wherein, as indicated previously, this determination is based upon answer values and semantic type (passage phrases) found in searched documents.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller to incorporate the teachings of Liu to update an answer key with newly discovered appropriate answers and passage phrases using the overall translation value in which the value in an answer key is an exact match with answer values found in answers and passage phrases having unfamiliar unit-of-measurement terms. The modification would have been obvious because one of ordinary skill would have been motivated to achieve good performance in automatically extracting useful quantitative answers from documents for potentially identifying and forming a set of answer to a question by analyzing, using machine learning techniques, the numeric values and semantics found in the documents to determine the overall unit of measurement associated with the extracted quantities when the corresponding unit of measure for particular searched documents is non-standard, absent, or not otherwise directly deducible from the document by itself (Liu, [Abstract, p. 1, Section 1, p. 12, Section  6, Figure 2]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller and Liu to incorporate the teachings of Gruss for the same reasons as pointed out for claim 1.

In regards to claim 4, the rejection of claim 2 is incorporated and Beller further teaches wherein an answer key value in the answer key and an answer value in one or more of the identified all found answers and … that contain the … unit-of-measurement terms are within a predefined range.  ([0120, Figure 6A] FIGS . 6A - 6C illustrate answer alternatives based on a plurality of policies in accordance with an illustrative embodiment . In one embodiment, the semantic variant generation component may specify a plurality of policies for providing answer alternatives . For example , for Date type answers , three policies may be provided as follows : a policy to gradually back - off to a less specific granularity ( e . g . , the “ General ” policy ) , … , wherein newly discovered values for an answer related to a known answer found in an answer key, discovered through the semantic variant generation process which include alternative units, match, to within a predefined range (rule-based range of variations) an answer in the answer key such as, for example, for a general policy which generates inexact matches (e.g., Figure 6A) according to predetermined variations but also, more general, when an inexact match is generated based on other patterns of variation such different precisions.)
However, Beller does not explicitly teach passage phrases … unfamiliar. Although Beller teaches the identification of alternative answer values, he does not teach a determination of corresponding passage phrases and does not teach that the units of measurements generated by the semantic variant generation process are “unfamiliar”. 
However, Liu, in the analogous environment of  quantity extraction for question-answering systems, teaches wherein an answer … value in the answer … and an answer value in one or more of the identified all found answers and passage phrases that contain the unfamiliar unit-of-measurement terms are within a predefined range;  ([pp. 5-7,  Section 3,  Figure 1, Table 2, Table 3] (3) Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. … The subset of UR that has a maximum fit degree is used to assign the units of quantities…. If there exists some quantities whose semantic types are count, Algorithm 4 is employed to infer the units of quantities which are absent of units. … Finally, unify the unit of every quantity with a unit to s again…. For quantity set CASq2, the clusters are cluster1 = {4420}, cluster2 = {166.25, 114, 106, 114}, and cluster3 = {5.0165, 4.19608, 3.9116, 4.93014}. The subset of UR, which has a maximum fit degree with the cluster set, is {(millimetre, 1000), (inch, 39.37), (metre, 1)}. Hence, the units of the quantities of every cluster are “millimetre”, “inch” and “metre”, respectively. Unify the units of quantities to “metre”…. For quantity set CASq3, the average value of the quantities with units is (3,600,000 ˆ 4 + 2,300,000)/5 = 3,340,000 watt. The fit degree between the quantities without units and the average value is displayed in Table 5. The UR with a maximum degree with the quantity (306,000, count) is (watt, 1). Hence, the unit of quantity 3,060,000 is inferred as “watt”. Similarly, the unit of quantity 5.5 is inferred as “megawatt”. The units of the quantities of CASq3 are unified to “watt”., wherein the output from the application of algorithms 3 include an answer value from unfamiliar units (e.g., 4420 count – table 2) for which the values are inferred and translated to a familiar unit according to which cluster a particular value falls into (see algorithm 3) such that the identified answer value with unfamiliar units is associated with a known unit by virtue of that value being within  a range of values (“predefined” range in the sense of the cluster having been formed before the translation is performed) corresponding to those values associated with its cluster (e.g., 4.42 m as shown in table 3) and wherein, as indicated previously, this determination is based upon answer values and semantic type (passage phrases) found in searched documents.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller to incorporate the teachings of Liu to update an answer key with newly discovered appropriate answers and passage phrases using the overall translation value in which the answer values found in answers and passage phrases having unfamiliar unit-of-measurement terms are within a predetermined range of the values in an answer key. The modification would have been obvious because one of ordinary skill would have been motivated to achieve good performance in automatically extracting useful quantitative answers from documents for potentially identifying and forming a set of answer to a question by analyzing, using machine learning techniques, the numeric values and semantics found in the documents to determine the overall unit of measurement associated with the extracted quantities when the corresponding unit of measure for particular searched documents is non-standard, absent, or not otherwise directly deducible from the document by itself (Liu, [Abstract, p. 1, Section 1, p. 12, Section  6, Figure 2]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller and Liu to incorporate the teachings of Gruss for the same reasons as pointed out for claim 1.

In regards to claim 5, the rejection of claim 1 is incorporated and Beller further teaches further comprising: receiving a new question by a trained DeepQA system that has been trained to recognize the … unit-of-measurement terms as being equivalent to the known unit-of-measurement terms; ([0056, 0058, 0068, 0131, claim 1, Figure 3] As shown in FIG . 3 , the NL system pipeline 300 comprises a plurality of stages 310 - 390 through which the NL system operates to analyze an input question and generate a final response . In an initial question input stage , the NL system receives an input question 310 that is presented in a natural language format ., That is , the application of the queries results in the extraction of portions of the corpus of data / information matching the criteria of the particular query . These portions of the corpus are then analyzed and used in the hypothesis generation stage 340 , to generate hypotheses for answering the input question 310 . These hypotheses are also referred to herein as " candidate answers ” for the input question., FIG . 4 is a block diagram of a type - based semantic variant generation component in accordance with an illustrative embodiment . The semantic variant generation component receives an input expression 401 . The semantic variant generation component performs type detection ( block 402 ) on the input expression 401 to determine to which of a user configurable list of high - level semantic types and subtypes the input expression belongs.,  If the semantic variant generation component determines that a user selects a save action in block 708 , then the semantic variant generation component saves the list of answer variants to be used in a question and answer pair for training a question answering machine learning model for a question answering system ( block 709 ) ., Claim 1: training , by the natural language processing engine , a question answering machine learning model for the question answering system using the supplemented answer key;, wherein a DeepQA system receives a new question after having been trained to look for and extract pertinent answers from a corpus such that this system has been trained to recognize pertinent numerical answers with alternative unit of measurements or alternative values through the semantic variant generation process which is a part of the DeepQA system framework.) analyzing the new question to determine a lexical answer type (LAT) for the new question; ([0056, 0057] In response to receiving the input question 310 , the next stage of the NL system pipeline 300 , i . e . the question and topic analysis stage 320 , analyzes the input question using natural language processing ( NLP ) techniques to extract major elements from the input question , and classify the major elements according to types , e . g . , names , dates , or any of a plethora of other defined topics., In addition , the extracted major features include key words and phrases classified into question characteristics , such as the focus of the question , the lexical answer type ( LAT ) of the question , and the like . As referred to herein, a lexical answer type ( LAT ) is a word in , or a word inferred from , the input question that indicates the type of the answer , independent of assigning semantics to that word …. that indicates the type of the answer , independent of assigning semantics to that word …. The focus of a question is the part of the question that , if replaced by the answer , makes the question a standalone statement ., wherein the DeepQA system analyzes the input question to identify its lexical answer type which, for a question that seeks a quantitative answer is interpreted as a numerical answer type.) generating answers, to the new question, from one or more of the identified all found answers and … that contain the … unit-of-measurement terms; ([0058] The queries are applied to one or more text indexes storing information about the electronic texts, documents , articles , websites , and the like , that make up the corpus of data / information , e . g . , the corpus of data 106 in FIG . 1 . The queries are applied to the corpus of data / information at the hypothesis generation stage 340 to generate results identifying potential hypotheses for answering the input question , which can then be evaluated …. These hypotheses are also referred to herein as " candidate answers ” for the input question ., wherein a corpus is searched/queried to generate hypotheses based on the major elements of the question to form candidate answers (found answers) which, for the case of a quantitative question, is interpreted as corresponding to numerical values or semantic expressions of numerical values.) and selecting an answer based on a matching to the LAT and the hypothetical numeric … value.  ([0060, 0067] In general , however , these algorithms look for particular terms , phrases , or patterns of text that are indicative of terms , phrases , or patterns of interest and determine a degree of matching with higher degrees of matching being given relatively higher scores than lower degrees of matching., From the ranked listing of candidate answers in stage 360 and supporting evidence from supporting evidence collection stage 370 , NL system pipeline 300 generates a final answer… , Claim 1: configuring the question answering system to operate in accordance with the question answering machine learning model, wherein a final (numerical) answer is selected based on the matching of candidate/hypothetical (numerical value) answers with the analyzed extracted major features of a question which include the LAT (e.g., a “date” type answer for “when did Germany invade Poland?”).)
However, Beller does not explicitly teach … unfamiliar  … passage phrases … unfamiliar  … translation …. In other words, Beller teaches that the DeepQA system can recognize alternative unit-of-measurement terms as corresponding to a known unit-of-measurement term but does not teach that the alternative unit-of-measurements are “unfamiliar”. Although Beller teaches the searching of passages to identify, using the trained DeepQA system, found answers and passage phrases (for example that might create a stand-alone sentence) he does not disclose that the found answers formed from the semantic variant generation (used to train the QA system) have an associated passage phrase. Also, although Beller teaches the selection of answers based on matching to the hypothetical (alternative) numeric value (formed from the semantic variant generation), he does not teach that those hypothetical values are formed from a translation process as recited in claim 1. 
However, Liu, in the analogous environment of  quantity extraction for question-answering systems, teaches receiving a new question by a … system … to recognize the unfamiliar unit-of-measurement terms as being equivalent to the known unit-of-measurement terms; …; ([p. 2, section 2, p. 3, Section 3, Figure 1] Definition 2. For a query q, quantity set CASq is defined as CASq = {cai = (valuei , uniti )|1 <= I <= |CASq|}. CASq is returned when q is submitted to Sindice [4], a semantic searing engine. For any cai P CASq, cai is said to be a quantity, value_i is said to be a value of cai , and unit_i is said to be a unit of cai…. Definition 4. For a quantity ca = (value, unit), t is a semantic type of ca if (t, P, U, s, UR, Eq) P PUT ^ unit P U holds. Otherwise, count is said to be a semantic type of ca., Step 1: According to the predicate pred of a query q(subj, pred) and PUT, compute the semantic type t_q of CASq…, wherein a question is submitted to a QA system to obtain a quantity set which includes an answer value and a semantic type (passage phrase) associated with a unit (e.g., “distance” is a semantic type corresponding to the semantics/phraseology of the documents searched by the semantic search engine).) analyzing the new question to determine a lexical answer type (LAT) for the new question; ([p. 2, Section 2, p. 8, Section 4.2, Figure 1, Table 2] For example, q = (earth, radius) is a query that means “What is the radius of the Earth?”, and earth is the subject of q. radius is the predicate of q…. Definition 4. For a quantity ca = (value, unit), t is a semantic type of ca if (t, P, U, s, UR, Eq) P PUT ^ unit P U holds. Otherwise, count is said to be a semantic type of ca., Based on the eight semantic types, we exploit Sindice, a semantic searching engine, to get quantities. For each query, the top 20 records returned by Sindice are retained. We extract quantities from each record to build a quantity set., wherein a QA system identifies/represents a question according to a subject and a predicate (an analysis) in which the predicate to the question (e.g., radius) is a lexical answer type since “radius” points to the type of answer sought by the question (in other words, Liu, determines the answer type as well as Beller through an analysis of the question/query).)  defining, by the … system, the identified all found answers and passage phrases as hypothetical unit answers for answering a particular type of question; ([p. 2, Section 2, p. 3, Section 3, p. 5, Section 3, Figure 1] Definition 2. For a query q, quantity set CASq is defined as CASq = {cai = (valuei , uniti )|1 <= I <= |CASq|}. CASq is returned when q is submitted to Sindice [4], a semantic searing engine. For any cai P CASq, cai is said to be a quantity, valuei is said to be a value of cai , and uniti is said to be a unit of cai .,, Step 1: According to the predicate pred of query q(subj,pred) and PUT, compute the semantic type t_q of CAS_q., wherein the output of the semantic searching engine for a given question forms a set of found answers and respective passage phrases/semantic type which is an initial set of candidate/hypothetical answers to a question and wherein this depends on the question type in the sense that the question is seeking a quantitative answer but also more generally according to the question subject-predicate structure or according to any of the subject, predicate specifications.)  generating answers, to the new question, from one or more of the identified all found answers and passage phrases that contain the unfamiliar unit-of-measurement terms; ([p. 4, Section 3, pp. 5-6,  Section 3,  Figure 1] For queries q1 and q3, we divide the quantity set and count the quantities for every division because the predicate capacity for queries q1 and q3 is not found in PUT…. (2) Algorithm 2 is employed to refine the quantity set. Noisy answers are deleted from the quantity set. If the semantic type returned by Algorithm 1 is count, delete the quantities for which the semantic types are not count. Otherwise, delete the quantities for which the semantic type is not count or the semantic type returned by Algorithm 1. For queries q1, q2, and q3, the refined quantity set is displayed in Table 2., (3) Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. If the semantic types of all quantities are count, Algorithm 3 is employed to infer the units of quantities which are absent of units. First, we obtain tuple UR, which meets (qt , P, U, s, UR, Eq) P PUT. , wherein answers to the question are generated according to the hypothetical translation value associated with the units for each candidate answer in the set CASq based on the set of units found within that set (including non-standard or “unfamiliar” units such as  “count”– especially for algorithm 4 cases as exemplified by CASq3) as well as based on known numeric value-unit of measurement associations within that set (for algorithm 3 cases such as exemplified by CASq2).) and selecting an answer based on a matching to the LAT and the hypothetical numeric translation value.   ([pp. 5-7,  Section 3,  Figure 1. Equation 1, Equation 2, Algorithm 3, Algorithm 4, Algorithm 5] (3) Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. … The subset of UR that has a maximum fit degree is used to assign the units of quantities…. If there exists some quantities whose semantic types are count, Algorithm 4 is employed to infer the units of quantities which are absent of units. First, we obtain tuples UR, s and rs, which meet (qt , P, U, s, UR) P PUT and (s, rs) P UR. …and then decide the unit of the quantities without units…. For quantities, if the most common value of quantities occurs at least twice as often as the second most common value of quantities, the most common value is selected as the final answer. Otherwise, if there is no obvious single quantity for a correct answer, the average value is chosen.,  wherein a final answer is obtained from the set of candidate answers (including those with hypothetical numeric translation values) each of which has been determined based on matching the query features (including the query predicate which, as noted above is an LAT)  according to the commonality of each of the respective answer values (algorithm 5).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller to incorporate the teachings of Liu to submit a new question to a trained QA system that is trained to recognize unfamiliar unit-of-measurement terms as being equivalent to known unit-of measurement terms,  to analyze the new question to determine a LAT, to generate answers from identified answers and passage phrases that have unfamiliar unit-of-measurement terms, and to select an answer based on matching the LAT and the hypothetical numeric translation value. The modification would have been obvious because one of ordinary skill would have been motivated to achieve good performance in automatically finding an answer to a question that seeks a quantitative answer pertinent to the question by extracting quantitative answers from documents for potentially forming an answer to a question by analyzing, using machine learning techniques, the numeric values and semantics found in the documents to determine the overall unit of measurement associated with the extracted quantities when the corresponding unit of measure for particular searched documents is non-standard, absent, or not otherwise directly deducible from the document by itself (Liu, [Abstract, p. 1, Section 1, p. 12, Section  6, Figure 2]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller and Liu to incorporate the teachings of Gruss for the same reasons as pointed out for claim 1.

In regards to claim 6, the rejection of claim 1 is incorporated and Beller further teaches wherein the concept described by the unit-of-measurement terms is speed, and wherein different unit-of-measurement terms use different scales to describe a same concept associated with the answer values. ([0070, 0120, Figure 7], The measure type includes the following subtypes : Linear , Temporal , Mass / Weight , Volume , etc ., Other types not shown in FIG . 4 may include Percent and Range . The semantic variants for the percent type include the following:…  In one embodiment , the semantic variant generation component may specify a plurality of policies for providing answer alternatives . For example , for Date type answers , three policies may be provided as follows : a policy to gradually back - off to a less specific granularity ( e . g . , the “ General ” policy ) , a policy of exact day match ( the “ Day ” policy ) , and a policy of exact year match ( the “ Year ” policy ) . Each of the policies is appropriate to providing alternative answers to different kinds of questions . The first set of alternatives may be appropriate to a question such as “ When did Germany invade Poland ? ” ( where “ Sep . 1 , 1939 , " “ 9 / 1939 , " and “ 1939 ” would all be appropriate answers ), wherein unit-of measurements correspond to different scales (precision, granularity) for the concept corresponding to the unit of measurement (e.g., days vs. years for time, millions of dollars vs. thousands of dollars vs. cents, ft vs. inch, ounce vs. pound vs kg) and wherein speed is also a concept with associated unit of measurement because the measurement subtypes include linear and temporal dimensions.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller to incorporate the teachings of Liu and Gruss for the same reasons as pointed out for claim 1.

Claim 7 is also rejected because it is just a computer program product implementation of the same subject matter of claim 1 which can be found in Beller, Liu, and Gruss. It is noted that claim 7 also recites a computer readable storage medium with program code which is also found in Beller (e.g., [0135]).

Claim 8/7 is also rejected because it is just a computer program product implementation of the same subject matter of claim 2/1 which can be found in Beller, Liu, and Gruss.

Claim 9/8 is also rejected because it is just a computer program product implementation of the same subject matter of claim 3/2 which can be found in Beller, Liu, and Gruss.

Claim 10/8 is also rejected because it is just a computer program product implementation of the same subject matter of claim 4/2 which can be found in Beller, Liu, and Gruss.

Claim 11/7 is also rejected because it is just a computer program product implementation of the same subject matter of claim 5/1 which can be found in Beller, Liu, and Gruss.

Claim 14 is also rejected because it is just a computer system implementation of the same subject matter of claims 1 and 7 which can be found in Beller, Liu, and Gruss. It is noted that claim 14 also recites processors and a computer readable storage medium with program instructions which is also found in Beller (e.g., [0008, 0135]).

Claim 15/14 is also rejected because it is just a computer program product implementation of the same subject matter of claim 2/1 which can be found in Beller, Liu, and Gruss.

Claim 16/15 is also rejected because it is just a computer program product implementation of the same subject matter of claim 3/2 which can be found in Beller, Liu, and Gruss.

Claim 17/15 is also rejected because it is just a computer program product implementation of the same subject matter of claim 4/2 which can be found in Beller, Liu, and Gruss.

Claim 18/14 is also rejected because it is just a computer program product implementation of the same subject matter of claim 5/1 which can be found in Beller, Liu, and Gruss.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beller, in view of Liu, in view of Gruss, and in further view of  Ahuja et al. (US2016/0180726, Published 23 June 2016), hereinafter referred to as Ahuja.

In regards to claim 13, the rejection of claim 1 is incorporated and Beller, Liu, and Gruss do not further teaches wherein the program code is provided as a service in a cloud environment. None of Beller, Liu, or Gruss discuss the provision of the QA system/method/code as a service.
However, Ahuja, in the analogous environment of implementing a QA system, teaches wherein the program code is provided as a service in a cloud environment ([0030, 0084, 0089] FIG. 2 is a system diagram depicting a high level logical architecture for a question answering system (also referred to herein as a QA system), consistent with embodiments of the present disclosure. Aspects of FIG.2 are directed toward components for use with a QA System. In certain embodiments, the question analysis component 204 can receive a natural language question from a remote device 202, and can analyze the question to produce, minimally, the semantic type of the expected answer., Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network., Embodiments according to this disclosure may be provided to end-users through a cloud-computing infrastructure. Cloud computing generally refers to the provision of Scalable computing resources as a service over a network. More formally, cloud computing may be defined as a computing capability that provides an abstraction between the computing resource and its underlying technical architecture (e.g., servers, storage, networks), enabling convenient, on demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or service provider interaction. Thus, cloud computing allows a user to access Virtual computing resources (e.g., storage, data, applications, and even complete virtualized computing systems) in “the cloud, without regard for the underlying physical systems (or locations of those systems) used to provide the computing SOUCS., wherein a QA system that analyzes queries, searches resources, and extracts potential answers from those resources is implemented as a service in a virtual cloud environment in which computing resources necessary for the implementation of the QA system (i.e., program code) are accessed on-demand by users.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller, Liu, and Gruss to incorporate the teachings of Ahuja to provide the DeepQA program code for answering quantitative questions as a cloud service. The modification would have been obvious because one of ordinary skill would have been motivated to provide convenient on-demand access to applications and a large shared pool of scalable computer resources, including applications (program code) and resources for the implementation of deep question answering (Ahuja, [0023, 0026, 0036, 0089]).

Claim 20/14 is also rejected because it is just a computer program product implementation of the same subject matter of claim 13/7 which can be found in Beller, Liu, Gruss, and Ahuja.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schierman et al. (“Adaptive Guidance with Trajectory Reshaping for Reusable Launch Vehicles”, AIA A Guidance, Navigation, and Control Conference and Exhibit, August, 2002, pp. 1-11) teach an autonomous landing framework in which a neural network interrogates a trajectory database to determine re-scaling/translation of speed into a guidance command.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124